FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                          August 3, 2017
                        _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

     Plaintiff - Appellee,

v.                                                        No. 17-6071
                                                  (D.C. No. 5:16-CR-00228-F-1)
GUILLERMO GRAMAJO-GIRON,                                  (W.D. Okla.)

     Defendant - Appellant.
                     _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Guillermo Gramajo-Giron appeals following his guilty plea to unlawful reentry

of a removed alien. His counsel moves for leave to withdraw in a brief filed pursuant

to Anders v. California, 386 U.S. 738 (1967). Exercising jurisdiction under

28 U.S.C. § 1291, we dismiss the appeal and grant counsel’s motion to withdraw.

                                          I

      In a written petition to enter a plea of guilty, Gramajo-Giron admitted to

illegally reentering the country after having been removed on several occasions. He

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
also represented that: (1) he had consulted with his attorney about the case and was

satisfied with counsel’s services; (2) he understood that entry of a guilty plea would

constitute a waiver of numerous constitutional rights; and (3) he was waiving those

rights voluntarily, in the absence of any threats or promises. The petition further

addressed the penalties that could be imposed upon conviction, and the sentencing

process. After reviewing the petition and engaging in a thorough plea colloquy, the

district court accepted Gramajo-Giron’s plea.

      A Presentence Investigation Report recommended a Guidelines range of 30-37

months’ imprisonment, based on a total offense level of thirteen and a criminal

history category of V. The offense-level calculation was predicated on a base offense

level of eight, an eight-level enhancement for a prior felony conviction with an

imposed sentence of two years or more, see U.S.S.G. § 2L1.2(b)(2)(B), and a three-

level adjustment for acceptance of responsibility.

      At sentencing, Gramajo-Giron sought leniency based on his need to care for an

ailing relative in Guatemala. Although the district court indicated it had been

considering a sentence at the top of the Guidelines range, it changed course in

response to defense counsel’s and Gramajo-Giron’s statements and entered a

sentence of thirty months. Gramajo-Giron timely appealed.

                                           II

      If an attorney concludes after conscientiously examining a case that any appeal

would be frivolous, he may so advise the court and request permission to withdraw.

Anders, 386 U.S. at 744. In conjunction with such a request, counsel must submit a

                                           2
brief highlighting any potentially appealable issues and provide a copy to the

defendant. Id. The defendant may then submit a pro se brief. Id. If the court

determines that the appeal is frivolous upon careful examination of the record, it may

grant the request to withdraw and dismiss the appeal. Id. In this case, defense

counsel provided a copy of the Anders brief to Gramajo-Giron, but a pro se brief was

not filed.

       Counsel’s Anders brief first considers the procedural and substantive

reasonableness of Gramajo-Giron’s sentence. “We review sentences under an abuse

of discretion standard for procedural and substantive reasonableness.” United States

v. Washington, 634 F.3d 1180, 1184 (10th Cir. 2011). “Procedural review asks

whether the sentencing court committed any error in calculating or explaining the

sentence.” United States v. Alapizco-Valenzuela, 546 F.3d 1208, 1214 (10th Cir.

2008). “Substantive review involves whether the length of the sentence is reasonable

given all the circumstances of the case in light of the factors set forth in 18 U.S.C.

§ 3553(a).” Id. at 1215 (quotation omitted). “If the district court correctly calculates

the Guidelines range based upon the facts and imposes [a] sentence within that range,

the sentence is entitled to a presumption of reasonableness.” United States v. Sutton,

520 F.3d 1259, 1262 (10th Cir. 2008).

       We agree with counsel that the district court correctly determined Gramajo-

Giron’s Guidelines range and properly explained his sentence by reference to the

§ 3553(a) factors. And we see nothing in the record rebutting the presumption that

his sentence at the bottom of the Guidelines range was substantively reasonable.

                                            3
      The Anders brief also raises the possibility of guilt-related issues. But as

counsel notes, “[a] defendant who knowingly and voluntarily pleads guilty waives all

non-jurisdictional challenges to his conviction.” United States v. Wright, 43 F.3d

491, 494 (10th Cir. 1994) (footnote omitted). We do not observe any potential

jurisdictional defects. Nor do we find any evidence in the record that Gramajo-

Giron’s guilty plea was unknowing or involuntary. See United States v. Jim, 786

F.3d 802, 806 (10th Cir. 2015) (guilty plea invalid if not knowingly and voluntarily

made). He pled guilty pursuant to a written petition after acknowledging the

consequences of his plea and its concomitant waiver of various rights. See id.

at 812-13 (defendant’s acknowledgment of terms of plea agreement sufficient to

show knowing and voluntary nature of plea).

      Finally, our independent review of the record has not uncovered any other

potentially meritorious issues.

                                          III

      For the foregoing reasons, we GRANT counsel’s request to withdraw and

DISMISS the appeal.




                                           Entered for the Court


                                           Carlos F. Lucero
                                           Circuit Judge




                                           4